Olds, J.
This is a suit by the appellees against the appellant to recover a judgment against the appellant for the amount of a judgment which appellees held against one Mc-Creary, which, it is alleged, the appellant agreed to pay.
On proper request, the court found the facts and stated its conclusions of law. The court found the facts to be that McCreary owned land in Montgomery county; that appellees recovered a judgment against said McCreary, before-a justice of the peace of said county, on the 3d day of March, 1877 ; that appellees filed a transcript of said judgment in the clerk’s office of said county on the 4th day of December, 1879, and on the 26th day of April, 1887, McCreary sold said land t-o the appellant, and the appellant, as a part of the consideration, agreed to pay all judgments against said McCreary that were liens on said land.
The court stated as a conclusion of law that appellees’ judgment was a lien on said land at the time of the sale. The appellant excepts to the conclusion of law.
More than ten years having elapsed from the rendition of the judgment to the date of the sale, and the sale having occurred less than ten years from the date of filing a transcript in the clerk’s office, the correctness of the conclusion of law stated by the court depends upon whether the judgment lien extends ten years from the date of the rendition of the judgment before the justice of the peace, or ten years from the date of filing the transcript of the judgment in the clerk’s office. This question has been recently fully considered and decided by this court holding that the lien only extends ten years from the date of the rendition of the judgment, and we deem it unnecessary to further discuss the question. Brown v. Wushoff, 118 Ind. 569.
The court erred in its conclusions of law.
Judgment reversed, at costs of appellees, with instructions *382to the circuit court to restate its conclusion of law and render judgment in accordance with this opinion.
Filed April 26, 1890.